COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


YOUSEF M. ALKADI
                                                MEMORANDUM OPINION *
v.   Record No. 1394-98-4                           PER CURIAM
                                                 NOVEMBER 24, 1998
ARLINGTON (COUNTY OF) SCHOOL BOARD AND
 VIRGINIA MUNICIPAL GROUP SELF-INSURANCE
 ASSOCIATION


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Yousef M. Alkadi, pro se, on brief).

           (William S. Sands, Jr.; Duncan and Hopkins,
           on brief), for appellees.



     On July 14, 1997, Yousef M. Alkadi filed an application with

the Workers' Compensation Commission seeking temporary total

disability benefits beginning June 13, 1989, related to his May

19, 1989 left knee injury.    The commission ruled that the

application was barred by the applicable statute of limitations.

 Alkadi contends that the commission erred.    Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     So viewed, the evidence proved that on March 8, 1991, the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
commission awarded Alkadi medical benefits only for his

compensable May 19, 1989 left knee injury.   In its opinion, the

commission refused to award Alkadi compensation for work

incapacity and found that the medical evidence did not prove that

he sustained work-related disability in excess of seven days.

Alkadi did not appeal that decision.    On July 14, 1997, Alkadi

filed an application seeking an award of temporary total

disability benefits beginning June 13, 1989, related to his May

19, 1989 left knee injury.
       "A claim for compensation must be filed with the commission

within two years after the accident or the claim shall be forever

barred."    Mayberry v. Alcoa Bldg. Prods., 18 Va. App. 18, 20, 441

S.E.2d 349, 350 (1994).   Because the commission never entered an

award for work incapacity, Alkadi's July 14, 1997 application

cannot be treated as an application for a change in condition.

See id.    Alkadi's application seeking an award of total

disability benefits was required to be filed within two years

after his May 19, 1989 accident.    See id. at 20-21, 441 S.E.2d at

350.   It was not.   Thus, the record clearly supports the

commission's finding that Alkadi's July 14, 1997 claim was

time-barred.

       For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                                - 2 -